Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 20, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145449 & (12)(13)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 145449
                                                                     COA: 309064
                                                                     Wexford CC: 04-007370-FH
  CLIFFORD LEE MARK WILKINSON,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 18, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand for an evidentiary hearing and to address the Court’s decision to
  dismiss are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 20, 2012                   _________________________________________
         h1113                                                                  Clerk